DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      KATHLEEN A. WALDORF,
                            Appellant,

                                     v.

       PAMELA J. WALDORF-JANSON, individually, as Personal
 Representative of the Estate of Helyn Q. Waldorf, and as Trustee of the
 Helyn Q. Waldorf Revocable Trust Agreement as amended and restated
  on April 17, 2015, CHRISTOPHER V. WALDORF, JR., WILLIAM G.
               WALDORF, and STEPHEN M. WALDORF,
                                Appellees.

                                No. 4D21-95

                              [March 10, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case 50-2018-CP-003711-
XXXX-SB.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., and Theodore S.
Kypreos of Jones Foster P.A., West Palm Beach, for appellant.

   John B.T. Murray, Jr., and John W. Terwilleger of Gunster, Yoakley &
Stewart, P.A., West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.